Citation Nr: 1204670	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-17 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome.

2.  Entitlement to service connection for osteoarthritis of the cervical spine.

3.  Entitlement to service connection for osteoarthritis of the feet and toes.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran was a member of the Mississippi Army National Guard from approximately 1975 to 2004 with verified periods of active duty (AD) from February 1985 to November 1991, from March 1995 to March 1999, and from October 2001 to April 2002.  He served on active duty for training (ACDUTRA) from May to September 1975 and from April to August 1984.

This appeal to the Board of Veterans' Appeals (Board) is from October 2002, November 2004, and May 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2008, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  In a subsequent April 2009 letter, the Veteran requested another hearing before the Board.  However, in the Board's October 2009 remand, he was informed that he is entitled to only one hearing before the Board, unless there are additional claims that need addressing, which in this particular instance there are not.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2011).

Also in that October 2009 remand, the Board mistakenly indicated there needed to be new and material evidence to reopen the claim for service connection for TMJ syndrome.  The listing of this issue in this way was based on the RO's finding that the Veteran had failed to perfect a timely appeal of this claim in response to a prior October 2002 rating decision.  But he filed a notice of disagreement (NOD) in June 2003, so within the one-year filing period he had for initiating a timely appeal of that decision.  38 C.F.R. §§ 20.201, 20.300, 20.302(a).  The RO issued another rating decision in June 2004, and he continued to express his disagreement in an August 2004 statement.  That same month, he filed his additional claims for service connection for osteoarthritis of the cervical spine and feet and/or toes.

In November 2004, the RO issued another rating decision - this time addressing all three of these claims.  And in March 2005 he filed yet another NOD, which addressed all three claims.  Thereafter, a May 2005 rating decision was issued denying the claims, to which he continued to disagree in June 2005.  A statement of the case (SOC) was issued in November 2005, and he completed the steps necessary to perfect his appeal of all three claims to the Board by then filing a substantive appeal (VA Form 9 or equivalent) in February 2006.  38 C.F.R. § 20.200.

So the October 2002 rating decision initially considering and denying the claim for service connection for TMJ syndrome never became final and binding on the Veteran.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2011).  See also Myers v. Principi, 16 Vet. App. 228 (2002).  He therefore does not have to submit new and material evidence to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Rather, he is entitled to immediate consideration of this claim on its underlying merits.

The Board is going ahead and deciding the claims for service connection for osteoarthritis of the neck and feet and/or toes.  However, the claim for TMJ syndrome requires further development, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The most probative (meaning competent and credible) medical and other evidence of record indicates the osteoarthritis and other disorders affecting the Veteran's feet and/or toes, except for his already service-connected Morton's Neuroma, are not attributable to his military service.

2.  However, there is competent and credible evidence indicating he as likely as not developed osteoarthritis of his cervical spine while in the military.



CONCLUSIONS OF LAW

1.  The osteoarthritis of the feet and/or toes was not incurred in or aggravated by the Veteran's active military service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  But the osteoarthritis affecting his cervical spine is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2003, February 2008, November 2009 and May 2010.  These letters, especially in combination, informed him of the type of information and evidence needed to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was duly apprised of the "downstream" disability rating and effective date elements of his claims.  And although he was not informed of these downstream elements of his claims prior to the initial adjudications of his claims in the October 2002 and November 2004 rating decisions at issue, so not in the preferred sequence, the AMC since has readjudicated his claims in the November 2007, May 2008, and April 2011 SSOCs - including considering additional evidence received in response to these additional notices.  So the timing defect in the provision of these additional notices, since they did not precede the initial adjudications of the claims but were, instead, post-adjudicatory, has been rectified ("cured") because the claims have been reconsidered since providing the additional notices.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs), VA treatment records, private treatment records, and any relevant lay statements.  Additionally, he was provided VA compensation examinations in April 1999, August and September 2002, November 2003, and September 2004 to explore various aspects of his complaints concerning his disorders and their purported relationship to his military service.  Further, and in accordance with the Board's October 2009 remand directive, he was again scheduled for a VA examination in June 2010 for still additional comment on this determinative issue of causation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  And in having him reexamined in June 2010 for this additional medical comment, there was compliance with this remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA, and that appellate review may proceed without prejudicing him.  

II.  Service-Connection Claims

The Veteran attributes the disorders claimed to his military service; he says they began during his service and have persisted since.  

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Arthritis is considered to be a degenerative or chronic condition, per se; once diagnosed, it never resolves.  Therefore, it will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 
10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence generally is required, however, to associate a claimed condition with a service-connected disability - unless the condition falls within the purview of the type of exception mentioned above when medical evidence is not needed.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 CFR § 3.102.  


Concerning the threshold requirement that the Veteran first show he has the claimed disorder - which, here, is osteoarthritis of the cervical segment of his spine (neck) and feet/toes, some of the evidence suggests he does, whereas other evidence indicates he does not.  Degenerative arthritis (which includes hypertrophic or osteoarthritis) must be objectively confirmed by radiographic imaging findings such as X-ray or MRI.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The September 2002 VA compensation examination determined that radiographic imaging of the Veteran's cervical spine indicated minimal degenerative joint disease (DJD, i.e., arthritis) of the C5-C6 vertebrae.  Whereas a VA outpatient treatment record dated in September 2006 noted that X-rays of the Veteran's cervical spine revealed no acute fracture or dislocation; the prevertebral soft tissues also were unremarkable; the disc spaces were well maintained with just mild degenerative changes seen involving the facet joints.  The resultant diagnostic impression was no acute fracture or dislocation.  The Veteran's private physicians, Drs. M.W., B.Z., and R.C., however, submitted letters dated in April 2009 confirming the diagnoses of osteoarthritis of the neck and feet and/or toes.  Further, Drs. M.W. and B.Z. based their diagnoses on noncontrast MRI findings.  The June 2010 VA compensation examiner included notations in his report questioning whether there is degenerative disc disease (DDD) or osteoarthritis, but he seemingly ultimately accepted there is DDD of the neck and osteoarthritis of the feet and/or toes.  According to the Court's holding in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the requirement of current disability is satisfied when the claimant has the alleged disability at the time the claim for VA disability compensation is filed or during the pendency of the claim.  And service connection may be granted even though the disability resolves prior to VA's adjudication of the claim.


Hence, resolution of these claims ultimately turns instead on whether there also is the required probative (meaning competent and credible) evidence attributing these claimed disorders to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Active military, naval, or air service includes any period of AD or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24) , 106; 38 C.F.R. § 3.6(a), (d).

The Court, however, has clarified that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of AD) does not obviate the need for him to establish that he also is a "Veteran" for purposes of a period of ACDUTRA if the claim for VA benefits is premised on the period of ACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).


Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, but not disease, incurred or aggravated during INACDUTRA.  Id; see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

ACDUTRA includes full-time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).

National Guard duty is distinguishable from other Reserve service, however, in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  See Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

The claimant in this appeal had several periods of qualifying active military service, both on AD and ACDUTRA.  He served on ACDUTRA from May to September 1975 and from April to August 1984.  Whereas he served on AD from February 1985 to November 1991, from March 1995 to March 1999, and from October 2001 to April 2002.  But his STRs do not show any complaints, treatment or diagnoses of osteoarthritis of the cervical spine, feet and/or toes.  He was treated for Morton's Neuroma of the feet in service, however, and since has established his entitlement to service connection for this disorder; he has a 10 percent rating for it.  His separation examination in April 2002, concluding his last period of service, did not reveal any problems associated with his cervical spine or neck or regarding osteoarthritis of his feet/toes.  In fact, it was not until after his final period of service when he first complained of pain in his neck and feet/toes.  A physical profile dated in June 2002 indicates his complaints of pain in his toes.  The treating physician noted the Veteran's history of Morton's Neuroma, but on physical examination concluded his toes were normal in all other respects.  Also in June 2002, he complained of bilateral shoulder pain, with numbness and tingling in his forearms.  Consequently, he was evaluated and underwent X-rays of his entire spine to determine the cause of his discomfort.  The X-rays showed the vertebral bodies and disc spaces appeared normal, with no significant abnormalities of the posterior elements.  The evaluating physician therefore determined the Veteran's cervical spine was normal.

However, in September 2002 the Veteran underwent a VA examination of his cervical spine.  X-rays revealed his cervical spine showed DJD at C5-C6 vertebrae, albeit minimal.  The examiner then stated the cervical spine was normal and did not render a specific diagnosis.  An opinion as to the etiology of this disorder also was not provided.  Thereafter, a physical profile in November 2004 noted permanent and chronic pain in the neck and feet.

In October 2009, the Board remanded this claim for a VA compensation examination to determine the nature and etiology of the osteoarthritis of the neck.  The June 2010 VA examiner determined the DDD of the Veteran's neck did not initially manifest in service; his already service-connected disabilities also did not chronically aggravate this disorder; and there was a complete lack of evidence supporting his assertion.  Therefore, while the Veteran does have DDD of his neck, that is, in addition to DJD, there is no evidence to support a finding that the DDD is a result of his military service.  The examiner based this opinion on the fact that the Veteran had separated from AD in April 2002 and the first diagnosis of this disorder was in September 2006.  But this VA examiner's conclusion that the Veteran's cervical spine disorder is not due to his military service was based only on consideration of the DDD, not also the DJD, and in this latter respect on an inaccurate factual premise.  Thus, it may not be considered as probative evidence concerning this determinative issue of causation, at least as it relates to DJD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Given the fact that the first objective findings of DJD of the cervical spine, as supported by the radiographic studies, was in September 2002, which was only five months after the Veteran's April 2002 separation from AD, the Board may presume this disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

On the other hand, as will be discussed below, it has not been shown the Veteran had osteoarthritis of his feet/toes while in service or within one year of his discharge from his last period of qualifying service (his AD that ended in April 2002), so meaning by April 2003.  Certainly, this is at least legitimately questionable given the absence of any complaints regarding his feet/toes, other than related to his Morton's Neuroma, during service, much less any objective clinical findings or a diagnosis of osteoarthritis.  So continuity of symptomatology is required to support this remaining claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 494-97.

The first VA examination was conducted on the Veteran's feet in April 1999.  At that time, the examiner determined the relevant diagnoses were bilateral Morton's interdigital neuritis/neuroma third intermetatarsal space and chronic tinea pedis (i.e., Athlete's foot).  

The Veteran had another VA examination of his feet in August 2002.  The examiner similarly did not note any evidence of arthritis in the Veteran's toes and merely confirmed the prior diagnoses rendered in April 1999.

In September 2004, a VA examiner noted X-ray findings of osteophytes at the Talocalcaneal joints, bilaterally.  However, the resultant diagnoses were Morton's Neuroma, asymptomatic, and bilateral chronic flexor tendonitis of the toes, with unknown etiology.  


The Veteran's VA treatment records, dating from June 2000 to April 2008, note complaints of pain in his feet/toes.  A September 2006 treatment record notes that he indicated he was seeking additional disability compensation for this disorder, but does not render a diagnosis.  However, an April 2008 VA treatment record failed to find objective evidence indicating a diagnosis of osteoarthritis of the feet/ toes, which he reported was the reason he was released from service.  

The statements submitted by the Veteran dated in April 2009 from his private physicians, Drs. M.W., B.Z., and R.C., establish a diagnosis of osteoarthritis of the feet/toes.  But, more importantly, these statements do not provide an opinion as to the etiology of this osteoarthritis - and especially in terms of whether it is attributable to the Veteran's military service or dates back to his service, and by this the Board means a qualifying period of service.

Therefore, given the fact the first objective findings of arthritis in the Veteran's feet and/or toes was not until April 2009, which is well over one year after his April 2002 separation from AD, the Board cannot presume this disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

And, in October 2009, the Board also remanded this claim for a VA examination to specifically determine the nature and etiology of this claimed disorder, including especially in terms of whether it is attributable to the Veteran's military service as he is alleging.  To this end, the June 2010 VA examiner was asked to determine whether the Veteran's current diagnosis of osteoarthritis of the feet/toes initially manifest during a period of AD; alternatively manifest within the one-year presumptive period following his service; or is proximately due to, the result of, or chronically aggravated by any service-connected disability.  So the examination was to consider direct, presumptive and secondary service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating VA adjudicators must consider all potential bases of entitlement).


But after evaluating the Veteran and reviewing the pertinent evidence in the claims file, the June 2010 VA compensation examiner determined the osteoarthritis of the Veteran's feet/toes did not initially manifest during his service.  Similarly, the examiner determined the Veteran's already service-connected disabilities did not chronically aggravate this disorder.  In reaching these conclusions, the examiner found a complete lack of evidence supporting the Veteran's assertions.  Specifically, he stated the evidence does not support a direct finding of osteoarthritis of the toes but does note the Veteran has Morton's Neuroma.  Finally, the examiner observed the Veteran separated from AD in April 2002, and that the first diagnosis of this disorder was in April 2009, some 7 years later.

Hence, based on this medical nexus opinions concerning the etiology of the Veteran's feet/toes disorder obtained on remand in June 2010, there is not the required linkage between the osteoarthritis affecting his feet/toes and his military service to warrant granting service connection.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In addition to this medical evidence, the Board also has considered the Veteran's lay statements and testimony offered during his September 2008 Travel Board hearing insisting that he has suffered from osteoarthritis of his feet/toes since his military service.  And it is true that he is certainly competent to describe such symptoms as pain and stiffness in his feet/toes based on his first-hand knowledge.  See  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  That is to say, the Board must still weigh his lay statements against the medical and other evidence in the file to determine which is most probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Concerning the credibility of the Veteran's unsubstantiated lay testimony, the June 2010 VA examiner has medical training, whereas the Veteran apparently does not, though this, alone, is not reason for summarily rejecting the Veteran's lay testimony out of hand.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  Importantly, though, the June 2010 VA compensation examiner's unfavorable opinion was based on a review of the pertinent medical history and objective clinical evaluation of the Veteran, and is consistent with the other evidence of record and supported by sound medical rationale, thereby provide compelling evidence against the Veteran's claim that his osteoarthritis of the feet/toes is due or dates back to his military service.  Keep in mind that, according to 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis must be objectively confirmed by X-ray, so mere subjective lay opinion will not suffice.  And, simply stated, the June 2010 VA compensation examiner charged with making this objective determination based on the results of then current X-rays and those in years past applied valid medical analysis to the significant facts of this case in reaching the conclusion that this claimed disorder is unrelated to any complaints or treatment the Veteran had received during his military service.  Nieves-Rodriguez, 22 Vet. App. at 297 (explaining that most of the probative value of a medical nexus opinion is derived from the reasoning and discussion of the underlying rationale, not from mere review of the claims file); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).


Accordingly, the Board finds that the preponderance of the evidence is against this claim for service connection for osteoarthritis of the feet/toes.  So there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for osteoarthritis (i.e., DJD) of the cervical spine is granted.

However, the claim of entitlement to service connection for osteoarthritis of the feet and toes is denied.


REMAND

The Board's prior October 2009 remand additionally was to obtain a medical nexus opinion concerning the etiology of the Veteran's TMJ syndrome - but especially insofar as whether it had initially manifested during one of his periods of active military service or, alternatively, is proximately due to, the result of, or chronically aggravated by any of his already service-connected disabilities, i.e., secondary to any of them.  

The VA compensation examiner who evaluated the Veteran in June 2010 for this requested medical nexus opinion indicated at the conclusion of his evaluation that he could not resolve this issue "without resort[ing] to mere speculation" to link the Veteran's current TMJ syndrome to his military service.  However, this examiner failed to provide any rationale for why he could not give a definitive comment on this determinative issue of causation.


Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been more recently issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative"). 
The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  And this remains unclear in this particular instance.

Further, the VA examination report also indicates this examiner did not review the Veteran's medical records.  The examiner did not discuss any of the Veteran's service-connected disabilities in determining whether his current TMJ syndrome may have been caused or chronically aggravated by them.  The Court has held that, once VA undertakes the effort to provide an examination for a service-connection 

claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Finally, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Accordingly, this remaining claim is again REMANDED for the following additional development and consideration:

1.  If still available to provide further comment, return the file to the June 2010 VA compensation examiner for hopefully more definitive comment on the etiology of the Veteran's TMJ syndrome, but especially insofar as the likelihood (very likely, as likely as not, or unlikely) this disorder (1) initially manifested during one of his periods of active military service; or (2) is proximately due to, the result of, or chronically aggravated by a service-connected disability, i.e., is secondary to any of them.

When previously commenting on this determinative issue of causation or aggravation in June 2010, this VA compensation examiner indicated he could not provide this requested opinion without resorting to mere speculation, but he did not provide any further rational.  Therefore, if at all possible, this VA examiner should try and provide more definitive comment on this determinative issue of causation or, at the very least, provide some explanation as to why medical comment on this issue is not possible.

More to the point, in order for the Board to rely on his prior statement in June 2010 that this opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.  So if after further consideration of all pertinent facts, additional studies, or procurable data, this requested opinion still cannot be provided without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why this requested opinion is not possible or feasible.  Merely saying he cannot comment will not suffice.

All necessary diagnostic testing and evaluation should be performed.  The examiner is also asked to review the relevant medical and other evidence in the claims file for the pertinent history, including a complete copy of this remand and the Board's prior remand in October 2009.

If, for whatever reason, it is not possible or feasible to  have this same VA examiner provide this further comment, then obtain this necessary medical nexus opinion from someone else who is equally qualified.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion.

2.  Then readjudicate this remaining claim for TMJ syndrome in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


